Citation Nr: 1101159	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-04 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of hypertension, currently rated as zero percent 
disabling.

2.  Evaluation of right upper extremity peripheral neuropathy, 
currently rated as 10 percent disabling.

3.  Evaluation of left upper extremity peripheral neuropathy, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 until December 
1982.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  In a January 2007 statement, the appellant indicated that his 
appeals would be satisfied by 10 percent ratings for peripheral 
neuropathy of the upper left and right extremities.  Such ratings 
have been granted.

2.  Hypertension has been productive of systolic pressure not 
greater than 155 and diastolic pressure of not greater than 82.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal for a higher rating 
for peripheral neuropathy of the left upper extremity have been 
met.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for dismissal of the appeal for a higher rating 
for peripheral neuropathy of the right upper extremity have been 
met.  38 U.S.C.A. § 7105 (West 2002).

3.  The criteria for a disability rating in excess of zero 
percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claims arise from the appeal of initial evaluations 
following grants of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, 
no further notice is needed under VCAA.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Service treatment records have been obtained, as have 
records of private and VA treatment.  Furthermore, the Veteran 
was afforded a VA examination in January 2008, during which the 
examiner was provided the Veteran's claims file for review, took 
down the Veteran's history, considered the lay evidence 
presented, laid a factual foundation for the conclusions reached, 
and reached conclusions based on the examination that are 
consistent with the record.

In a January 2007 statement, the Veteran indicated that he 
believed a VA examination conducted in June 2006 was inadequate 
as it was conducted by a physician assistant.  Without addressing 
the validity of the Veteran's argument, the Board notes that the 
Veteran was supplied an additional VA examination in January 2008 
that, while conducted by a certified physician assistant, was 
cosigned by a medical doctor.  Furthermore, the Board is 
"entitled to assume the competence of a VA examiner." Cox v. 
Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. 
West, 12 Vet. App. 145, 151 (1999).  In this case, it is found 
that examination of the appellant has been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Dismissal

In the August 2006 rating decision on appeal, the Veteran was 
awarded zero percent evaluations for bilateral peripheral 
neuropathy of the upper extremities.  This determination was 
appealed and in a rating decision of February 2008, 10 percent 
ratings were established for peripheral neuropathy of the right 
and left upper extremities associated with diabetes mellitus with 
diabetic retinopathy and erectile dysfunction.

In his substantive appeal of January 2007, the Veteran had stated 
that, with regard to peripheral neuropathy of his upper 
extremities, "[a] grant of 10 [percent] for each of these will 
completely satisfy this appeal."  The Veteran's statement was 
made with great specificity and has not subsequently been 
withdrawn.  As 10 percent ratings have been granted, the Board 
finds that the Veteran's appeal has been satisfied.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  In light of the appellant's 
satisfaction with the current ratings, there remains no 
allegation of error of fact or law for appellate consideration.  
Therefore, the Board does not have jurisdiction to review the 
claim for higher ratings for peripheral neuropathy of the right 
and left upper extremities, and the appeals regarding these 
issues are dismissed.

Rating on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for hypertension is an appeal from 
the initial assignment of a disability rating in August 2006.  
When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the United States Court of Appeals for Veterans Claims (Court) 
extended entitlement to staged ratings to claims for increased 
disability ratings where "the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."  Hart v. 
Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the disability 
has not significantly changed and a uniform evaluation is 
warranted.

In the rating decision on appeal, the Veteran was awarded service 
connection for hypertension and granted an evaluation of zero 
percent effective April 27, 2006.  The Veteran's hypertension is 
rated under 38 C.F.R. § 4.104 Diagnostic Code (DC or Code) 7101.  
Under this Code, a 10 percent rating is in order when diastolic 
pressure is predominantly 100 or more, or; when systolic pressure 
is predominantly 160 or more, or; when an individual with a 
history of diastolic pressure predominantly 100 or more requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or more, 
or; when systolic pressure is predominantly 200 or more.  When 
diastolic pressure is predominantly 120 or more, a 40 percent 
rating is warranted.  A maximum schedular rating of 60 percent is 
assigned when diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Code 7101.

In July 2002, the Veteran's blood pressure was 124 over 57 and he 
was taking no medication for treatment of blood pressure.  In 
November 2002, blood pressure was 114 over 67, and in March 2003 
it was 128 over 68; he was still taking no medication for 
treatment of blood pressure.  It was not until June 2003, when 
blood pressure was 150 over 72, that he was assessed with stage I 
hypertension, and in October 2003 the topic of using medication 
began to be considered.  At that time his blood pressure was 140 
over 58.

In June 2004, blood pressure was 130 over 68 and he was taking a 
medication called lisinopril daily for regulation.  In April 
2005, the Veteran's blood pressure was 128 over 62, and his 
seated pulse was 76 beats per minute.  The assessment was of 
hypertension and it was noted that his blood pressure was at the 
goal level.

In July 2005, blood pressure was 140 over 82, and in August 2005 
it was 145 over 78.  In October 2005, the Veteran's blood 
pressure was 140 over 76 and he was still taking the same dose of 
lisinopril that he had been in June 2004.

On VA examination in June 2006, it was noted that in April 2006 
his blood pressure had been 137 over 66.  Hypertension was 
reported to have begun two years prior and was due to diabetes 
mellitus.  The examiner reasoned that there was no proteinuria or 
microalbuminuria due to the use of lisinopril.  In December 2006, 
VA examination revealed blood pressure of 131 over 66.  The 
Veteran had a regular rate and rhythm of pulse, and his blood 
pressure was described as normal.

In September 2007, blood pressure was 128 over 60, and he was 
taking 20 mg of lisinopril each day.

On VA examination in January 2008, the Veteran's blood pressure 
was taken three times to confirm the diagnosis of hypertension.  
Such readings were 150 over 69, 149 over 64, and 155 over 61.  
The examiner opined that the disability had no significant effect 
on either occupational activities or activities of daily living.

A private assessment in January 2008 indicated that his blood 
pressure was 130 over 60 and that it was controlled with 
lisinopril.  In November 2008, blood pressure was 126 over 62.  
It was noted that he did not check his blood pressure at home, 
but was tolerating the use of lisinopril and did not report a 
cough.

In January 2009, blood pressure had fallen to 128 over 62.  In 
November 2009, private assessment found blood pressure to be 140 
over 68.  The Veteran reported that it was not usually this high, 
but that he had recently ingested caffeine.  He stated that he 
was taking 40 mg of lisinopril per day.

During VA examination in April 2010, the Veteran's blood pressure 
was measured at 143 over 68, 126 over 62, and 128 over 78.

After a careful review of the record, the Board finds that 
hypertension is not disabling to a compensable degree.  In order 
to warrant the minimum compensable evaluation, the evidence must 
show diastolic pressure to be predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; that the Veteran 
has a history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control.  These symptoms 
would warrant a 10 percent rating.  38 C.F.R. § 4.104, Code 7101.  
However, such symptoms are clearly not shown.

In January 2007, the Veteran stated that blood pressure readings 
reported in the record were inaccurate as they reflected his 
blood pressure as adjusted by medication.  How, the criteria for 
the 10 percent rating specifically contemplate the requirement of 
medication for control.  Moreover, even prior to the use of 
medication, systolic pressure was well below 160 and diastolic 
pressure well below 100.  

Based on the foregoing, the Board concludes that the Veteran's 
hypertension has been zero percent disabling throughout the 
period on appeal.  As the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson, 12 Vet. App. at 126 (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  21 Vet. App. 505, 511 (2007).  
Here, the disability has not significantly changed and a uniform 
evaluation is warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, the rating criteria include higher 
ratings where symptomatology of the appropriate degree is 
demonstrated.  Accordingly, referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

The appeal for a higher rating for peripheral neuropathy of the 
right upper extremity is dismissed.

The appeal for a higher rating for peripheral neuropathy of the 
left upper extremity is dismissed.

An evaluation in excess of zero percent for hypertension is 
denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


